DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	The Amendment filed June 16, 2021 has been entered. Claims 1-10, 12-14, and 21-23 are pending. Claims 1 and 9-10 have been amended. Claims 12-14 are withdrawn as being directed to a non-elected apparatus. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0247747 A1; Dec. 9, 2004) in view of Bongers et al. (US 2003/0068409 A1; April 10, 2003), Binley et al. (US 2003/0183090 A1; Oct. 2, 2003), Masel et al. (US Patent No. 4,632,566; Dec. 30, 1986), and McCollough et al. (US 2011/0259037 A1; Oct. 27, 2011).
Regarding claim 1, Jones discloses a method of producing a frozen product containing particulates, the method comprising:
 adding a liquid to be frozen to a compartment ([0030]), 
adding particulates to the liquid mix (Fig. 4-6, [0028]-[0030]), 
reducing the temperature around the compartment to below the freezing point of the liquid ([0030]), 
mixing the ingredients in the compartment to distribute the particulates throughout (Fig. 4-6, [0028]-[0030]), and
 opening and removing the frozen product from the compartment to be packaged ([0030]).
Jones discloses a liquid mix having inclusions therein and further teaches that the inclusions can be flavored ice ([0018]), but fails to teach the liquid mix being water resulting in frozen water ice instead of ice cream. 
However, it would have been obvious to one of ordinary skill in the art to use water as the main component instead of ice cream mix as frozen ices and methods for making them are well known in the art as taught by Bongers. Bongers discloses a process and apparatus for making a frozen ice confection comprising inclusions, wherein the frozen ice confection can be water ice, sorbet, sherbet, ice cream, frozen yogurt or frozen custard ([0034]). Bongers clearly teaches that processes and apparatus for making ice cream with inclusions are applicable to making water ices with inclusions, wherein the main ingredient is water. 
Therefore, it would have been obvious to one of ordinary skill in the art to have the method of Jones make water ice, wherein the liquid is water, instead of ice cream. 
While Jones discloses that the particulates are mixed throughout in the compartment, Jones fails to teach closing the compartment and further that the compartment is rotated about an axis to mix and trap the particulates within the frozen liquid.
Binley discloses a method of making a frozen product having particulate inclusions distributed throughout wherein the dispensing nozzle, corresponding to applicant’s compartment as the nozzles houses the frozen product and the inclusions, rotates in order to mix the inclusions throughout the frozen product ([0032] and [0033]). 
It would have been obvious to one of ordinary skill in the art to have the compartment where the inclusions are mixed with the liquid rotate instead of having a rotating blade or mixer in the compartment as taught by Jones ([0028]-[0030]). This is merely a different method of performing the same function that is known in the art. The selection of a known method based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were 
Jones in view of Bongers and Binley teach rotating the compartment about an axis to mix the particulates with the liquid water. Binley further teaches that the axis of rotation is transverse the axis of gravity and therefore the particulates move through the liquid water under the action of gravity before the product is hardened (See Figures). 
With respect to closing the compartment and reducing the temperature, while the prior art fails to specifically teach closing the compartment, Jones teaches reducing the temperature to result in a hardened product ([0030]) and therefore it would have been obvious to do close the compartment after the ingredients were introduced into the compartment and before rotating the compartment to ensure all the ingredients remain secured within the compartment. 
With respect to the compartment comprising a lid that seals and unseals an opening through which the frozen product is removed, Masel discloses an ice cream machine, wherein the ice cream machine has an opening that comprises a lid to seal the opening and unseal the opening through which the frozen product is removed from the compartment (Figures 10-11; col 7 line 40 – col 8 line 20).
As both Jones and Masel teach ice cream machines having compartments and openings through which the frozen product is removed from the compartment, it would 
The prior art discloses the process as described above, but fails to teach that the frozen product is a block of ice. McCollough discloses a method of making blocks of ice by filling ice cube molds with water and freezing and rotating the molds. 
It would have been obvious to one of ordinary skill in the art to have the method of the prior art as described above be used to make a block of ice as taught by McCollough. All the prior art references are directed towards methods of making frozen products with some including inclusions. 
Therefore, as McCollough teaches that it is known in the art to make a block of ice by filling a compartment with water, wherein the compartment can be rotated, it would have been obvious to use the method of the prior art to make a block of ice containing particulates as described above. Making a frozen ice product is similar to a block of ice, wherein the product is frozen for a longer period of time and/or comprises ingredients to facilitate a solid block of ice to form. Therefore, use the method as described about to making a block of ice containing particulates is obvious to one of ordinary skill in the art based upon what is taught by the prior art. 
Regarding claim 4, as stated above, the prior art teaches rotating the compartment about an axis to mix the particulates with the liquid water, but fails to teach rotating the compartment in one direction for a first predetermined time and then rotating in the opposite direction for a second predetermined time. 

Regarding claim 5, the prior art teaches rotating the compartment about an axis to mix the particulates with the liquid water, but fails to teach the rate of rotation being between 0.1 and 60 revolutions per minute.
The examiner notes that the rate of rotation would depend on the desired time for rotating as a high rotation rate will mix ingredients faster. The rate of rotation would also depend on the desired distribution of inclusions throughout the liquid water. Therefore, it would have been obvious to one of ordinary skill in the art to vary the rate of rotation of the chamber depending on the desired distribution of inclusions as well as the time for rotation. 
Regarding claim 6, the prior art as described above fail to specifically teach vibrating the compartment during the rotation step, however, the examiner notes that the rotation of the chamber would cause some sort of vibration and as the claim does not specify the amount of vibration, even a small amount reads on the claimed limitation. Therefore, Jones in view of Binley and McCollough is considered to teach that the compartment is vibrated during the rotation step. 
Regarding claim 21, McCollough further teaches a plurality of compartments for making multiple blocks of ice, wherein the compartments are rotatable about the axis ([0005], See Figures).
Regarding claim 22, McCollough additionally teaches that the axis is offset from each of the compartments ([0005]).
Regarding claim 23, as stated above, the prior art discloses using liquid water in the compartment. 
With respect to the temperature of the liquid water, it would have been obvious to one of ordinary skill in the art to add the liquid water at room temperature so that it can freeze within the compartment. Add the water at a lower temperature might prevent the particulates from thoroughly mixing in the water while freezing in the compartment. Further, adding water at a higher temperature will require a longer freezing time within the compartment. Therefore, it is well within the ordinary skill in the art add the liquid water at room temperature depending on the processing parameters as well as the other ingredients in the compartment. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0247747 A1; Dec. 9, 2004), Bongers et al. (US 2003/0068409 A1; April 10, 2003), Binley et al. (US 2003/0183090 A1; Oct. 2, 2003), Masel et al. (US Patent No. 4,632,566; Dec. 30, 1986) and McCollough et al. (US 2011/0259037 A1; Oct. 27, 2011) as applied to claim 1 above, and further in view of Cavalli (US Patent No. 4,538,427; Sep. 3, 1985).
Regarding claim 2, Jones discloses the method as described above, wherein the frozen product is prepared in a compartment. Jones, however, fails to specifically disclose the compartment bound by one or more insulated walls. As the walls of Jones are uninsulated, Jones is considered to teach a freeze initiation wall as the freeze initiation wall is uninsulated in order to initiate freezing. 
Cavalli discloses an apparatus for making a frozen product comprising a compartment that has insulated walls in order to keep the material in the container cold (col 1 lines 15-30). 
It would have been obvious to one of ordinary skill in the art to provide insulated walls in the method of Jones in order to keep the ingredients cooled to further aid in the freezing step. Providing insulated walls in machines for making frozen products are well known in the art as taught by Cavalli.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0247747 A1; Dec. 9, 2004), Bongers et al. (US 2003/0068409 A1; April 10, 2003), Binley et al. (US 2003/0183090 A1; Oct. 2, 2003), Masel et al. (US Patent No. 4,632,566; Dec. 30, 1986) and McCollough et al. (US 2011/0259037 A1; Oct. 27, 2011) as applied to claim 1 above, and further in view of Thomas (US Patent No. 5,48,724; Sep. 17, 1991).
Regarding claim 3, Jones discloses that the compartment includes an inlet for receiving the ingredients, but fails to teach an air valve for allowing air to escape.
Thomas discloses a frozen product dispenser and further teaches that the dispenser comprises an air pressure relief valve for relieving air pressure within a container (col 3 lines 20-35).
It would have been obvious to one of ordinary skill in the art to include an air pressure relief valve for the compartment of Jones in order to relive air pressure within the compartment to prevent collapsing of the compartment. Air pressure relief valves are known in the art of making frozen product and therefore would have been obvious to add to the method of Jones. 


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0247747 A1; Dec. 9, 2004), Bongers et al. (US 2003/0068409 A1; April 10, 2003), Binley et al. (US 2003/0183090 A1; Oct. 2, 2003), Masel et al. (US Patent No. 4,632,566; Dec. 30, 1986) and McCollough et al. (US 2011/0259037 A1; Oct. 27, 2011) as applied to claim 1 above, and further in view of Burmester (WO 2012/080282 A1; June 21, 2012).
Regarding claim 7, Jones in view of Bongers and McCollough disclose adding a liquid water for preparing frozen ice as described above, but fails to further teach that the liquid is viscosity adjusted prior to adding to the compartment. 
Burmester discloses a method of preparing a frozen confectionery product, wherein inclusions are mixed in with frozen product, and wherein the frozen product is aerated prior to mixing the inclusions in a compartment ([0015]). As aeration adds air to 
It would have been obvious to one of ordinary skill in the art to aerate the liquid water of the prior art prior to adding to the compartment depending on the desired consistency of the final product. Aeration adds air to the product and therefore produces a viscosity adjusted product having a different consistency. 
Regarding claim 9, the prior art discloses adding inclusions to the liquid water as described above, but fails to teach the inclusion including a coating which modifies the overall density of the inclusions to more closely match the density of the liquid water. 
Burmester discloses a method of preparing a frozen confectionery product and further teaches that the fillings, or inclusions, can be coated prior to adding to the frozen confection (See Figures; [0017]). 
As Burmester discloses that coated inclusions are known in the art of frozen confectionery products, it would have been obvious to one of ordinary skill in the art to provide a coating to the inclusions of Jones. 
Further, it is well understood in the art that any sort of coating would modify the particulate product, including density, as another layer of material has been added to the particulate. It would have been obvious to one of ordinary skill in the art to vary the type of particulate coating depending on the desired characteristics of the particulate in the block of ice. One of ordinary skill in the art can vary the type of coating, such as specific ingredients and amounts, to substantially match the density of the water. 
Applicant has not specified the material or thickness for the coating and therefore any coating is considered to meet the claimed limitations as a coated particulate would necessarily have a modified density that would more closely match a density of the water absent a showing otherwise. 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0247747 A1; Dec. 9, 2004), Bongers et al. (US 2003/0068409 A1; April 10, 2003), Binley et al. (US 2003/0183090 A1; Oct. 2, 2003), Masel et al. (US Patent No. 4,632,566; Dec. 30, 1986) and McCollough et al. (US 2011/0259037 A1; Oct. 27, 2011) as applied to claim 1 above, and further in view of Delafee (Gold Ice Cubes, July 18, 2013. Retrieved on Sept. 16, 2019. Retrieved from Internet URL: https://web.archive.org/web/20130718003441/http://www.delafee.com/gold-ice-cubes/View/Product/en/).
Regarding claim 8, as stated above, the prior art discloses a liquid water having inclusions therein ([0018]), but fails to teach the inclusions being metallic leaf material. 
Delafee discloses an ice cube having gold leaf particulates therein (See Fig and Description). As Delafee discloses that it is known in the art to provide ice, which is made from liquid water, having gold leaf particulates therein and Jones discloses that prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)
With respect to the size of the particulates, the prior art fails to specifically disclose the size of the gold leaf particulates, however, it would have been obvious to vary the size depending on the amount of particulates in the frozen product as well as the consistency throughout the frozen product. Larger particulates will add more volume to the frozen product and therefore requiring less liquid product. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 10, as stated above with respect to claim 8, Delafee discloses an ice cube having gold leaf particulates therein, wherein the ice is transparent so that the gold leaf particulates are visible (See Fig and Description). As Delafee discloses that it is known in the art to provide ice, which is made from liquid water, having gold .



Response to Arguments
Applicant’s amendment has overcome the 112 rejection from the previous Office Action and therefore it has been withdrawn. 
Applicant’s amendments and arguments with respect to the prior art not teaching a block of ice have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McCollough, which teaches that it is known in the art for frozen product machine to make blocks of ice, wherein the ice block molds are rotatable about an axis. 
For the reasons stated above, the 103 rejections are maintained. 


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEPHANIE A COX/Primary Examiner, Art Unit 1791